                                         Case 3:17-cr-00244-WHO Document 942 Filed 10/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 17-cr-00244-WHO-16
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                                 v.                                         IMMIGRATION DETAINER
                                   9
                                                                                            REMOVAL
                                  10     YADER RUBI MORALES,
                                                                                            Re: Dkt. Nos. 931, 932, 933
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The court has received a letter from defendant Yader Rubi Morales, dated March 3, 2020,

                                  14   with enclosed “Motion for Immigration Detainer Appeal”, and “Motion for Immigration Appeal”.

                                  15   Dkt. No. 931. In his “Motion for Immigration Detainer Appeal”, addressed to this court, Morales

                                  16   requests that I consider the removal of the immigration detainer lodged against him. Dkt. No. 932.

                                  17   In his “Motion for Immigration Appeal”, addressed to the Board of Immigration Appeals (“BIA”),

                                  18   Morales requests the BIA consider not removing him. Dkt. No. 933. Morales states that he is

                                  19   currently in the custody of a federal correctional institution and expects a release date of February

                                  20   1, 2022. Id.

                                  21          To the extent his motion can be construed as a request for review of an immigration

                                  22   detainer lodged against him by the United States Immigration and Customs Enforcement (“ICE”),

                                  23   “[t]here is no support for the proposition that the Court has jurisdiction to review [] ICE’s alleged

                                  24   future conduct.” Gonzalez v. Martel, No. CIV-11-2121 GGH P, 2011 WL 4905728, at *2 (E.D.

                                  25   Cal. Oct. 14, 2011) (“It is ICE, and not this Court, which must determine whether the Petitioner in

                                  26   this case is deportable or removable. It is also ICE who determines whether the Petitioner is

                                  27   entitled to a stay from removal under [section] 212(c). The ICE detainer or hold does not mean

                                  28   that Petitioner is in ICE custody for the purposes of obtaining habeas corpus relief.”).
                                         Case 3:17-cr-00244-WHO Document 942 Filed 10/15/20 Page 2 of 2




                                   1          To the extent his motion can be construed as a request for review of a removal order, “the

                                   2   federal district court no longer has habeas jurisdiction over collateral challenges to removal

                                   3   proceedings.” Gonzalez, 2011 WL 4905728, at *2; see Rafaelano v. Wilson, 471 F.3d 1091. 1095

                                   4   (9th Cir. 2006) (The REAL ID Act of 2005 has eliminated the district court’s habeas jurisdiction,

                                   5   characterizing the Act as “granting courts of appeals exclusive jurisdiction to review challenges to

                                   6   deportation orders”) (citing 8 U.S.C. § 1252(a)(5)).

                                   7          For these reasons, Morales’ motion is DENIED for lack of jurisdiction.

                                   8          IT IS SO ORDERED.

                                   9         Dated: October 15, 2020

                                  10

                                  11
                                                                                                    William H. Orrick
                                  12                                                                United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
